Citation Nr: 0502361	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  01-07 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chemical burns of the right arm.

2.  Entitlement to an initial compensable evaluation for 
chemical burns of the left arm


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, granting service connection for residuals of 
chemical burns of the right and left arms, and assigning 0 
percent evaluations for each as of November 24, 1997.

The veteran also perfected an appeal with regard to his claim 
for an increased rating for post-traumatic stress disorder.  
In July 2001, the RO granted a 100 percent rating for that 
disorder.  This is a full grant of the benefit sought.

The appeal is REMANDED to the ROIC via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), imposes a duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits, notice of what 
evidence the claimant is responsible for obtaining, and of 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); see VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004); see also Charles v. Principi, 16 Vet. pp. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. pp. 183, 187 
(2002).  VA has also undertaken to tell claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  The veteran has not received the required notice 
with regard to the claims currently on appeal.

The criteria for rating of skin diseases were modified as of 
August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  There is 
no indication that the veteran was ever informed of this 
change, or that the claim was considered by the ROIC on that 
basis.  

Finally, a further VA dermatological examination is needed.  
The veteran most recently underwent a VA skin examination in 
May 2000, more than four years ago, and as indicated above, 
the criteria for the evaluation of skin disorders has since 
been modified.

The veteran was scheduled for a hearing before RO personnel 
October 2000.  It is unclear whether the hearing was held.  
The transcript of such a hearing would be relevant to the 
veteran's claim.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. § 5103(a); and 38 C.F.R. § 3.159 
(2004), notify the veteran of what 
specific information or evidence is 
needed to substantiate his claims for 
initial ratings in excess of 0 percent 
for residuals of chemical burns of the 
right and left arms.  The veteran must be 
notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  Advise the 
veteran to submit all relevant evidence 
not already on file that is held in his 
possession.

2.  Ascertain whether the ROIC hearing 
scheduled to occur in October 2000 was 
ever held, and, if so, obtain the 
transcript of that proceeding.

3.  Afford the veteran a VA 
dermatological examination to evaluate 
residuals of the chemical burns of the 
right and left upper extremities.  The 
claims folder must be made available to 
the examiner for review.  Specific 
responses are needed as to the nature, 
size, and resulting limitations 
associated with the veteran's burn scars 
of the arms.  The examiner should note 
whether the scars are painful or tender.  

5.  Then re-adjudicate each of the issues 
listed on the title page of this remand.  
Consideration must be accorded the rating 
criteria for skin disorders in effect 
prior to, and on and after August 30, 
2002, see 38 C.F.R. § 4.118 (2002); 
38 C.F.R. § 4.118 (2004).

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
Return the appeal to the Board if 
otherwise in order.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet. pp. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




